Appeals (1) from an order and judgment of the Supreme Court (Bradley, J.), entered July 13, 1989 in Sullivan County, which, inter alia, in a combined action for declaratory judgment and proceeding pursuant to CPLR article 78, marked the matter as closed, and (2) from an order of said court, entered February 9, 1990 in Sullivan County, which denied petitioners’ motion for, inter alia, reargument.
Supreme Court properly determined that the issues raised by plaintiffs in their various applications for relief were moot insofar as they had already been decided by prior litigation. The court therefore correctly marked the matter as closed. The court also properly denied a subsequent motion by plaintiffs since they failed to allege any new facts or arguments meriting either renewal or reargument. Given this result, plaintiffs’ remaining contentions are irrelevant.
Order and judgment entered July 13, 1989 affirmed, without costs.
Order entered February 9, 1990 affirmed, without costs. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.